(Slip Opinion)              OCTOBER TERM, 2017                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

       LAMAR, ARCHER & COFRIN, LLP v. APPLING

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

       No. 16–1215. Argued April 17, 2018—Decided June 4, 2018
Respondent R. Scott Appling fell behind on his bills owed to petitioner
  law firm Lamar, Archer & Cofrin, LLP, which threatened to with-
  draw representation and place a lien on its work product if Appling
  did not pay. Appling told Lamar that he could cover owed and future
  legal expenses with an expected tax refund, so Lamar agreed to con-
  tinue representation. However, Appling used the refund, which was
  for much less than he had stated, for business expenses. When he
  met with Lamar again, he told the firm he was still waiting on the re-
  fund, so Lamar agreed to complete pending litigation. Appling never
  paid the final invoice, so Lamar sued him and obtained a judgment.
  Shortly thereafter, Appling and his wife filed for Chapter 7 bank-
  ruptcy. Lamar initiated an adversary proceeding against Appling in
  Bankruptcy Court, arguing that his debt to Lamar was nondis-
  chargeable pursuant to 11 U.S. C. §523(a)(2)(A), which bars dis-
  charge of specified debts arising from “false pretenses, a false repre-
  sentation, or actual fraud, other than a statement respecting the
  debtor’s . . . financial condition.” Appling moved to dismiss on the
  ground that his alleged misrepresentations were “statement[s] re-
  specting the debtor’s . . . financial condition,” which §523(a)(2)(B) re-
  quires to be “in writing.” The Bankruptcy Court disagreed and de-
  nied Appling’s motion. Finding that Appling knowingly made two
  false representations on which Lamar justifiably relied and that La-
  mar incurred damages as a result, the court concluded that Appling’s
  debt to Lamar was nondischargeable under §523(a)(2)(A). The Dis-
  trict Court affirmed, but the Eleventh Circuit reversed, holding that
  a “statement respecting the debtor’s financial condition” may include
  a statement about a single asset. Because Appling’s statements were
  not in writing, the court held, §523(a)(2)(B) did not bar him from dis-
2           LAMAR, ARCHER & COFRIN, LLP v. APPLING

                                  Syllabus

    charging his debt to Lamar.
Held: A statement about a single asset can be a “statement respecting
 the debtor’s financial condition” under §523(a)(2). Pp. 4–15.
    (a) The key word in the relevant statutory phrase here is the prep-
 osition “respecting.” In ordinary usage, “respecting” means “concern-
 ing; about; regarding; in regard to; relating to.” Lamar contends that
 the definitions “about,” “concerning,” “with reference to,” and “as re-
 gards” denote a more limited scope than “related to.” And under that
 more limited meaning, Lamar asserts, a formal financial statement
 providing a detailed accounting of one’s assets and liabilities would
 qualify as “a statement respecting the debtor’s financial condition,”
 but a statement about a single asset would not. But the overlapping
 and circular definitions of these words belie the clear distinction La-
 mar attempts to impose. And the firm gives no example of a phrase
 in a legal context similar to the one at issue here in which toggling
 between “related to” and “about” has any pertinent significance.
    Use of the word “respecting” in a legal context generally has a
 broadening effect, ensuring that a provision’s scope covers not only its
 subject but also matters relating to that subject. Cf. Kleppe v. New
 Mexico, 426 U.S. 529, 539. Indeed, this Court has typically read the
 phrase “relating to”—one of respecting’s meanings—expansively.
 See, e.g., Coventry Health Care of Mo., Inc. v. Nevils, 581 U. S. ___,
 ___. Appling and the United States, as amicus curiae, accordingly
 advance an expansive interpretation here. This Court agrees with
 them that, given the ordinary meaning of “respecting,” Lamar’s stat-
 utory construction must be rejected, for it reads “respecting” out of
 the statute. See TRW Inc. v. Andrews, 534 U.S. 19, 31. Had Con-
 gress intended §523(a)(2)(B) to encompass only statements express-
 ing the balance of a debtor’s assets and liabilities, it could have so
 specified—e.g., “statement of the debtor’s financial condition.” The
 Court also agrees that a statement is “respecting” a debtor’s financial
 condition if it has a direct relation to or impact on the debtor’s overall
 financial status. A single asset has a direct relation to and impact on
 aggregate financial condition, so a statement about that asset bears
 on a debtor’s overall financial condition and can help indicate wheth-
 er a debtor is solvent or insolvent. A statement about a single asset,
 thus, can be a “statement respecting the debtor’s financial condition.”
 Pp. 5–9.
    (b) Lamar’s interpretation would yield incoherent results. For in-
 stance, on Lamar’s view, a misrepresentation about a single asset
 made in the context of a formal financial statement or balance sheet
 would constitute a “statement respecting the debtor’s financial condi-
 tion” and trigger §523(a)(2)(B)’s heightened nondischargeability re-
 quirements, but the same misrepresentation made on its own, or in
                     Cite as: 584 U. S. ____ (2018)                      3

                                Syllabus

  the context of a list of some but not all of the debtor’s assets and lia-
  bilities, would not. Lamar does not explain why Congress would
  draw such seemingly arbitrary distinctions. Pp. 9–10.
     (c) The statutory history of the phrase “statement respecting the
  debtor’s financial condition” corroborates this Court’s reading. Be-
  tween 1926, when the phrase was introduced, and 1978, when Con-
  gress enacted the Bankruptcy Code, Courts of Appeals consistently
  construed the phrase to encompass statements addressing just one or
  some of a debtor’s assets or liabilities. When Congress used the ma-
  terially same language in §523(a)(2), it presumptively was aware of
  this longstanding judicial interpretation and intended for the phrase
  to retain its established meaning. Pp. 10–11.
     (d) Lamar’s additional arguments are unpersuasive. First, Lamar
  contends that Appling’s construction gives §523(a)(2)(B) an implausi-
  bly broad reach, such that little would be covered by §523(a)(2)(A)’s
  general rule rendering nondischargeable debts arising from “false
  pretenses, a false representation, or actual fraud.” But §523(a)(2)(A)
  still retains significant function when the phrase “statement respect-
  ing the debtor’s financial condition” is interpreted to encompass a
  statement about a single asset. See, e.g., Husky Int’l Electronics, Inc.
  v. Ritz, 578 U. S. ___, ___. Second, Lamar asserts that Appling’s in-
  terpretation is inconsistent with the overall principle that the Bank-
  ruptcy Code exists to afford relief only to the “ ‘honest but unfortu-
  nate debtor.’ ” Cohen v. de la Cruz, 523 U.S. 213, 217. The text of
  §523(a)(2), however, plainly heightens the bar to discharge when the
  fraud at issue was effectuated via a “statement respecting the debt-
  or’s financial condition.” The heightened requirements, moreover,
  are not a shield for dishonest debtors. Rather, they reflect Congress’
  effort to balance the potential misuse of such statements by both
  debtors and creditors. See Field v. Mans, 516 U.S. 59, 76–77.
  Pp. 12–15.
848 F.3d 953, affirmed.

  SOTOMAYOR, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, GINSBURG, BREYER, and KAGAN, JJ., joined, and in
which THOMAS, ALITO, and GORSUCH, JJ., joined as to all but Part III–B.
                        Cite as: 584 U. S. ____ (2018)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 16–1215
                                   _________________


  LAMAR, ARCHER & COFRIN, LLP, PETITIONER v.
             R. SCOTT APPLING
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                                 [June 4, 2018]


    JUSTICE SOTOMAYOR delivered the opinion of the Court.*
    The Bankruptcy Code prohibits debtors from discharg-
ing debts for money, property, services, or credit obtained
by “false pretenses, a false representation, or actual
fraud,” 11 U.S. C. §523(a)(2)(A), or, if made in writing, by
a materially false “statement . . . respecting the debtor’s
. . . financial condition,” §523(a)(2)(B).
    This case is about what constitutes a “statement re-
specting the debtor’s financial condition.” Does a state-
ment about a single asset qualify, or must the statement
be about the debtor’s overall financial status? The answer
matters to the parties because the false statements at
issue concerned a single asset and were made orally. So, if
the single-asset statements here qualify as “respecting the
debtor’s financial condition,” §523(a)(2)(B) poses no bar to
discharge because they were not made in writing. If,
however, the statements fall into the more general category
of “false pretenses, . . . false representation, or actual
fraud,” §523(a)(2)(A), for which there is no writing
——————
  *JUSTICE THOMAS, JUSTICE ALITO, and JUSTICE GORSUCH join all but
Part III–B of this opinion.
2        LAMAR, ARCHER & COFRIN, LLP v. APPLING

                     Opinion of the Court

requirement, the associated debt will be deemed
nondischargeable.
   The statutory language makes plain that a statement
about a single asset can be a “statement respecting the
debtor’s financial condition.” If that statement is not in
writing, then, the associated debt may be discharged, even
if the statement was false.
                              I
  Respondent R. Scott Appling hired petitioner Lamar,
Archer & Cofrin, LLP (Lamar), a law firm, to represent
him in a business litigation. Appling fell behind on his
legal bills, and by March 2005, he owed Lamar more than
$60,000. Lamar informed Appling that if he did not pay
the outstanding amount, the firm would withdraw from
representation and place a lien on its work product until
the bill was paid. The parties met in person that month,
and Appling told his attorneys that he was expecting a tax
refund of “ ‘approximately $100,000,’ ” enough to cover his
owed and future legal fees. App. to Pet. for Cert. 3a.
Lamar relied on this statement and continued to represent
Appling without initiating collection of the overdue
amount.
  When Appling and his wife filed their tax return, how-
ever, the refund they requested was of just $60,718, and
they ultimately received $59,851 in October 2005. Rather
than paying Lamar, they spent the money on their
business.
  Appling and his attorneys met again in November 2005,
and Appling told them that he had not yet received the
refund. Lamar relied on that statement and agreed to
complete the pending litigation and delay collection of the
outstanding fees.
  In March 2006, Lamar sent Appling its final invoice.
Five years later, Appling still had not paid, so Lamar filed
suit in Georgia state court and obtained a judgment for
                  Cite as: 584 U. S. ____ (2018)            3

                      Opinion of the Court

$104,179.60. Shortly thereafter, Appling and his wife filed
for Chapter 7 bankruptcy.
   Lamar initiated an adversary proceeding against Ap-
pling in Bankruptcy Court for the Middle District of Geor-
gia. The firm argued that because Appling made fraudu-
lent statements about his tax refund at the March and
November 2005 meetings, his debt to Lamar was nondis-
chargeable pursuant to 11 U.S. C. §523(a)(2)(A), which
governs debts arising from “false pretenses, a false repre-
sentation, or actual fraud, other than a statement respect-
ing the debtor’s . . . financial condition.” Appling, in turn,
moved to dismiss, contending that his alleged misrepre-
sentations were “statement[s] . . . respecting [his] financial
condition” and were therefore governed by §523(a)(2)(B),
such that Lamar could not block discharge of the debt
because the statements were not “in writing” as required
for nondischargeability under that provision.
   The Bankruptcy Court held that a statement regarding
a single asset is not a “statement respecting the debtor’s
financial condition” and denied Appling’s motion to dis-
miss. 500 B.R. 246, 252 (MD Ga. 2013). After a trial, the
Bankruptcy Court found that Appling knowingly made
two false representations on which Lamar justifiably
relied and that Lamar incurred damages as a result. It
thus concluded that Appling’s debt to Lamar was nondis-
chargeable under §523(a)(2)(A). 527 B.R. 545, 550–556
(MD Ga. 2015). The District Court affirmed. 2016 WL
1183128 (MD Ga., Mar. 28, 2016).
   The Court of Appeals for the Eleventh Circuit reversed.
It held that “ ‘statement[s] respecting the debtor’s . . .
financial condition’ may include a statement about a
single asset.” In re Appling, 848 F.3d 953, 960 (2017).
Because Appling’s statements about his expected tax
refund were not in writing, the Court of Appeals held that
§523(a)(2)(B) did not bar Appling from discharging his
debt to Lamar. Id., at 961.
4          LAMAR, ARCHER & COFRIN, LLP v. APPLING

                          Opinion of the Court

  The Court granted certiorari, 583 U. S. ___ (2018), to
resolve a conflict among the Courts of Appeals as to
whether a statement about a single asset can be a “state-
ment respecting the debtor’s financial condition.”1 We
agree with the Eleventh Circuit’s conclusion and affirm.
                              II

                              A

   One of the “main purpose[s]” of the federal bankruptcy
system is “to aid the unfortunate debtor by giving him a
fresh start in life, free from debts, except of a certain
character.” Stellwagen v. Clum, 245 U.S. 605, 617 (1918).
To that end, the Bankruptcy Code contains broad provi-
sions for the discharge of debts, subject to exceptions. One
such exception is found in 11 U.S. C. §523(a)(2), which
provides that a discharge under Chapter 7, 11, 12, or 13 of
the Bankruptcy Code “does not discharge an individual
debtor from any debt . . . for money, property, services, or
an extension, renewal, or refinancing of credit, to the
extent obtained by” fraud. This exception is in keeping
with the “basic policy animating the Code of affording
relief only to an ‘honest but unfortunate debtor.’ ” Cohen
v. de la Cruz, 523 U.S. 213, 217 (1998).
   More specifically, §523(a)(2) excepts from discharge
debts arising from various forms of fraud. Subparagraph
(A) bars discharge of debts arising from “false pretenses, a
false representation, or actual fraud, other than a state-
ment respecting the debtor’s . . . financial condition.”
Subparagraph (B), in turn, bars discharge of debts arising
from a materially false “statement . . . respecting the
——————
   1 Compare In re Bandi, 683 F.3d 671, 676 (CA5 2012) (a statement

about a single asset is not a statement respecting the debtor’s financial
condition); In re Joelson, 427 F.3d 700, 714 (CA10 2005) (same), with
In re Appling, 848 F.3d 958, 960 (CA11 2017) (a statement about a
single asset can be a statement respecting the debtor’s financial condi-
tion); Engler v. Van Steinburg, 744 F.2d 1060, 1061 (CA4 1984) (same).
                  Cite as: 584 U. S. ____ (2018)            5

                      Opinion of the Court

debtor’s . . . financial condition” if that statement is “in
writing.”
                               B
                               1
  “Our interpretation of the Bankruptcy Code starts
‘where all such inquiries must begin: with the language of
the statute itself.’ ” Ransom v. FIA Card Services, N. A.,
562 U.S. 61, 69 (2011). As noted, the relevant statutory
text is the phrase “statement respecting the debtor’s fi-
nancial condition.” Because the Bankruptcy Code does not
define the words “statement,” “financial condition,” or
“respecting,” we look to their ordinary meanings. See ibid.
  There is no dispute as to the meaning of the first two
terms. A “statement” is “the act or process of stating,
reciting, or presenting orally or on paper; something stated
as a report or narrative; a single declaration or remark.”
Webster’s Third New International Dictionary 2229 (1976)
(Webster’s). As to “financial condition,” the parties agree,
as does the United States, that the term means one’s
overall financial status. See Brief for Petitioner 23; Brief
for Respondent 25; Brief for United States as Amicus
Curiae 12.
  For our purposes, then, the key word in the statutory
phrase is the preposition “respecting,” which joins together
“statement” and “financial condition.” As a matter of
ordinary usage, “respecting” means “in view of: consider-
ing; with regard or relation to: regarding; concerning.”
Webster’s 1934; see also American Heritage Dictionary
1107 (1969) (“[i]n relation to; concerning”); Random House
Dictionary of the English Language 1221 (1966) (“regard-
ing; concerning”); Webster’s New Twentieth Century
Dictionary 1542 (2d ed. 1967) (“concerning; about; regard-
ing; in regard to; relating to”).
  According to Lamar, these definitions reveal that “ ‘re-
specting’ can be ‘defined broadly,’ ” but that the word “isn’t
6        LAMAR, ARCHER & COFRIN, LLP v. APPLING

                      Opinion of the Court

always used that way.” Brief for Petitioner 27. The firm
contends that “ ‘about,’ ” “ ‘concerning,’ ” “ ‘with reference
to,’ ” and “ ‘as regards’ ” denote a more limited scope than
“ ‘related to.’ ” Brief for Petitioner 3, 18, 27. When “re-
specting” is understood to have one of these more limited
meanings, Lamar asserts, a “statement respecting the
debtor’s financial condition” is “a statement that is ‘about,’
or that makes ‘reference to,’ the debtor’s overall financial
state or well-being.” Id., at 27–28. Under that formula-
tion, a formal financial statement providing a detailed
accounting of one’s assets and liabilities would qualify, as
would statements like “ ‘Don’t worry, I am above water,’ ”
and “ ‘I am in good financial shape.’ ” Id., at 19, 28. A
statement about a single asset would not.
    The Court finds no basis to conclude, however, at least
in this context, that “related to” has a materially different
meaning than “about,” “concerning,” “with reference to,”
and “as regards.” The definitions of these words are over-
lapping and circular, with each one pointing to another in
the group. “Relate” means “to be in relationship: have
reference,” and, in the context of the phrase “in relation
to,” “reference, respect.” Webster’s 1916; see also id., at
18a (Explanatory Note 16.2). “About” means “with regard
to,” and is the equivalent of “concerning.” Id., at 5. “Con-
cerning” means “relating to,” and is the equivalent of
“regarding, respecting, about.” Id., at 470. “Reference”
means “the capability or character of alluding to or bear-
ing on or directing attention to something,” and is the
equivalent of “relation” and “respect.” Id., at 1907. And
“regard” means “to have relation to or bearing upon: relate
to,” and is the equivalent of “relation” and “respect.” Id.,
at 1911. The interconnected web formed by these words
belies the clear distinction Lamar attempts to impose.
Lamar also fails to put forth an example of a phrase in a
legal context similar to the one at issue here in which
toggling between “related to” and “about” has any perti-
                  Cite as: 584 U. S. ____ (2018)             7

                      Opinion of the Court

nent significance.
  Use of the word “respecting” in a legal context generally
has a broadening effect, ensuring that the scope of a provi-
sion covers not only its subject but also matters relating to
that subject. Cf. Kleppe v. New Mexico, 426 U.S. 529, 539
(1976) (explaining that the Property Clause, “in broad
terms, gives Congress the power to determine what are
‘needful’ rules ‘respecting’ the public lands,” and should
receive an “expansive reading”).
  Indeed, when asked to interpret statutory language
including the phrase “relating to,” which is one of the
meanings of “respecting,” this Court has typically read the
relevant text expansively. See, e.g., Coventry Health Care
of Mo., Inc. v. Nevils, 581 U. S. ___, ___ (2017) (slip op., at
7) (describing “ ‘relate to’ ” as “expansive” and noting that
“Congress characteristically employs the phrase to reach
any subject that has ‘a connection with, or reference to,’
the topics the statute enumerates”); Morales v. Trans
World Airlines, Inc., 504 U.S. 374, 378–390 (1992) (ex-
plaining that “ ‘relating to’ ” has a “broad” ordinary mean-
ing and accordingly holding that the Airline Deregulation
Act of 1978 provision prohibiting the States from enforcing
any law “ ‘relating to rates, routes, or services’ ” of any air
carrier pre-empted any fare advertising guidelines that
“would have a significant impact upon the airlines’ ability
to market their product, and hence a significant impact
upon the fares they charge”); Ingersoll-Rand Co. v.
McClendon, 498 U.S. 133, 139 (1990) (“ ‘A law “relates to”
an employee benefit plan, in the normal sense of the
phrase, if it has a connection with or reference to such a
plan.’ Under this ‘broad common-sense meaning,’ a state
law may ‘relate to’ a benefit plan . . . even if the law is not
specifically designed to affect such plans, or the effect is
only indirect” (citation omitted)).
  Advancing that same expansive approach here, Appling
contends that a “statement respecting the debtor’s finan-
8        LAMAR, ARCHER & COFRIN, LLP v. APPLING

                      Opinion of the Court

cial condition” is “a statement that has a direct relation to,
or impact on the balance of all of the debtor’s assets and
liabilities or the debtor’s overall financial status.” Brief
for Respondent 17 (internal quotation marks and citations
omitted). “A debtor’s statement describing an individual
asset or liability necessarily qualifies,” Appling explains,
because it “has a direct impact on the sum of his assets
and liabilities.” Ibid. “Put differently, a debtor’s state-
ment that describes the existence or value of a constituent
element of the debtor’s balance sheet or income statement
qualifies as a ‘statement respecting financial condition.’ ”
Ibid.
   The United States as amicus curiae supporting Appling
offers a slightly different formulation. In its view, a
“statement respecting the debtor’s financial condition”
includes “a representation about a debtor’s asset that is
offered as evidence of ability to pay.” Brief for United
States as Amicus Curiae 11. Although Appling does not
include “ability to pay” in his proffered definition, he and
the United States agree that their respective formulations
are functionally the same and lead to the same results.
See Tr. of Oral Arg. 50–52, 58. That is so because to es-
tablish the requisite materiality and reliance, a creditor
opposing discharge must explain why it viewed the debtor’s
false representation as relevant to the decision to extend
money, property, services, or credit. If a given statement
did not actually serve as evidence of ability to pay, the
creditor’s explanation will not suffice to bar discharge.
But if the creditor proves materiality and reliance, it will
be clear the statement was one “respecting the debtor’s
financial condition.” Whether a statement about a single
asset served as evidence of ability to pay thus ultimately
always factors into the §523(a)(2) inquiry at some point.
   We agree with both Appling and the United States that,
given the ordinary meaning of “respecting,” Lamar’s pre-
ferred statutory construction—that a “statement respecting
                     Cite as: 584 U. S. ____ (2018)                    9

                          Opinion of the Court

the debtor’s financial condition” means only a statement
that captures the debtor’s overall financial status—must
be rejected, for it reads “respecting” out of the statute. See
TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001) (“[A] statute
ought . . . to be so construed that . . . no clause, sentence,
or word shall be superfluous, void, or insignificant” (inter-
nal quotation marks omitted)). Had Congress intended
§523(a)(2)(B) to encompass only statements expressing the
balance of a debtor’s assets and liabilities, there are several
ways in which it could have so specified, e.g., “statement
disclosing the debtor’s financial condition” or “statement of
the debtor’s financial condition.”2 But Congress did not
use such narrow language.
   We also agree that a statement is “respecting” a debtor’s
financial condition if it has a direct relation to or impact
on the debtor’s overall financial status. A single asset has
a direct relation to and impact on aggregate financial
condition, so a statement about a single asset bears on a
debtor’s overall financial condition and can help indicate
whether a debtor is solvent or insolvent, able to repay a
given debt or not. Naturally, then, a statement about a
single asset can be a “statement respecting the debtor’s
financial condition.”
                             2
   Further supporting the Court’s conclusion is that
Lamar’s interpretation would yield incoherent results. On
Lamar’s view, the following would obtain: A misrepresen-
tation about a single asset made in the context of a formal
financial statement or balance sheet would constitute a
“statement respecting the debtor’s financial condition” and
——————
   2 Congress in fact used just such “statement of” language elsewhere in

the Bankruptcy Code. See, e.g., 11 U.S. C. §329(a) (“statement of the
compensation paid”); §521(a)(1)(B)(iii) (“statement of the debtor’s
financial affairs”); §707(b)(2)(C) (“statement of the debtor’s current
monthly income”).
10       LAMAR, ARCHER & COFRIN, LLP v. APPLING

                      Opinion of the Court

trigger §523(a)(2)(B)’s heightened nondischargeability
requirements, but the exact same misrepresentation made
on its own, or in the context of a list of some but not all of
the debtor’s assets and liabilities, would not. Lamar does
not explain why Congress would draw such seemingly
arbitrary distinctions, where the ability to discharge a
debt turns on the superficial packaging of a statement
rather than its substantive content.
   In addition, a highly general statement like, “I am above
water,” would need to be in writing to foreclose discharge,
whereas a highly specific statement like, “I have $200,000
of equity in my house,” would not. This, too, is inexplica-
bly bizarre.
                              3
   Lastly, the statutory history of the phrase “statement
respecting the debtor’s financial condition” corroborates
our reading of the text. That language can be traced back
to a 1926 amendment to the Bankruptcy Act of 1898 that
prohibited discharge entirely to a debtor who had “ob-
tained money or property on credit, or obtained an exten-
sion or renewal of credit, by making or publishing, or
causing to be made or published, in any manner whatso-
ever, a materially false statement in writing respecting his
financial condition.” Act of May 27, 1926, §6, 44 Stat.
663–664.
   When Congress again amended this provision in 1960, it
retained the “statement in writing respecting . . . financial
condition” language. See Act of July 12, 1960, Pub. L. 86–
621, §2, 74 Stat. 409. Congress then once more preserved
that language when it rewrote and recodified the provision
in the modern Bankruptcy Code as §523(a)(2)(B).
   Given the historical presence of the phrase “statement
respecting the debtor’s financial condition,” lower courts
had ample opportunity to weigh in on its meaning. Be-
tween 1926, when the phrase was introduced, and 1978,
                      Cite as: 584 U. S. ____ (2018)                    11

                          Opinion of the Court

when Congress enacted the Bankruptcy Code, Courts of
Appeals consistently construed the phrase to encompass
statements addressing just one or some of a debtor’s assets
or liabilities.3 When Congress used the materially same
language in §523(a)(2), it presumptively was aware of the
longstanding judicial interpretation of the phrase and
intended for it to retain its established meaning. See
Lorillard v. Pons, 434 U.S. 575, 580 (1978) (“Congress is
presumed to be aware of an administrative or judicial
interpretation of a statute and to adopt that interpretation
when it re-enacts a statute without change”); Bragdon v.
Abbott, 524 U.S. 624, 645 (1998) (“When administrative
and judicial interpretations have settled the meaning of
an existing statutory provision, repetition of the same
language in a new statute indicates, as a general matter,
the intent to incorporate its administrative and judicial
interpretations as well”).

——————
  3 See, e.g., Tenn v. First Hawaiian Bank, 549 F.2d 1356, 1358 (CA9
1977) (per curiam) (“[A]ppellants’ recordation of the deed which they
knew was false for the purpose of obtaining an extension of credit on
the basis of an asset that they did not own was a false statement of
financial condition” (citing Scott v. Smith, 232 F.2d 188, 190 (CA9
1956))); In re Butler, 425 F.2d 47, 49, 52 (CA3 1970) (affirming holding
that a corporation’s false statements as to select accounts receivable
qualified as statements respecting financial condition); Shainman v.
Shear’s of Affton, Inc., 387 F.2d 33, 38 (CA8 1967) (“A written state-
ment purporting to set forth the true value of a major asset of a corpo-
ration, its inventory, is a statement respecting the financial condition of
that corporation. . . . There is nothing in the language or legislative
history of this section of the [Bankruptcy] Act to indicate that it was
intended to apply only to complete financial statements in the account-
ing sense”); Albinak v. Kuhn, 149 F.2d 108, 110 (CA6 1945) (“No cases
have been cited to us, and none has been found by careful examination,
which confines a statement respecting one’s financial condition as
limited to a detailed statement of assets and liabilities”); In re Weiner,
103 F.2d 421, 423 (CA2 1939) (holding that a debtor’s false statement
about “an asset” that was pledged as collateral was a statement re-
specting financial condition).
12         LAMAR, ARCHER & COFRIN, LLP v. APPLING

                          Opinion of the Court

                            III
  In addition to its plain-text arguments discussed and
rejected above, see supra, at 5–7, Lamar contends that
Appling’s rule undermines the purpose of §523(a)(2) in two
ways. Neither argument is persuasive.
                               A
  First, Lamar contends that Appling’s construction gives
§523(a)(2)(B) an implausibly broad reach, such that little
would be covered by §523(a)(2)(A)’s general rule rendering
nondischargeable debts arising from “false pretenses, a
false representation, or actual fraud.” That is not so.
Decisions from this Court and several lower courts consid-
ering the application of §523(a)(2)(A) demonstrate that the
provision still retains significant function when the phrase
“statement respecting the debtor’s financial condition” is
interpreted to encompass a statement about a single asset.
  Section 523(a)(2)(A) has been applied when a debt arises
from “forms of fraud, like fraudulent conveyance schemes,
that can be effected without a false representation.”
Husky Int’l Electronics, Inc. v. Ritz, 578 U. S. ___, ___
(2016) (slip op., at 3).4 It also has been used to bar the
discharge of debts resulting from misrepresentations
about the value of goods, property, and services.5
——————
  4 See also, e.g., In re Tucker, 539 B.R. 861, 868 (Bkrtcy. Ct. Idaho

2015) (holding nondischargeable under §523(a)(2)(A) a debt arising
from the overpayment of social security disability benefits to an indi-
vidual who failed to report changes to his employment despite a legal
duty to do so); In re Drummond, 530 B.R. 707, 710, and n. 3 (Bkrtcy.
Ct. ED Ark. 2015) (same, and concluding that “the requirement of the
debtor to notify [the Social Security Administration] if she returns to
work is not a statement that respects the debtor’s financial condition”).
  5 See, e.g., In re Bocchino, 794 F.3d 376, 380–383 (CA3 2015) (holding

nondischargeable under §523(a)(2)(A) civil judgment debts against a
debtor-stockbroker who made misrepresentations about investments);
In re Cohen, 106 F.3d 52, 54–55 (CA3 1997) (holding that a landlord’s
misrepresentations about the rent that legally could be charged for an
                    Cite as: 584 U. S. ____ (2018)                 13

                        Opinion of the Court

                              B
   Second, Lamar asserts that Appling’s interpretation is
inconsistent with the overall principle that the Bankruptcy
Code exists to afford relief only to the “ ‘honest but unfor-
tunate debtor,’ ” Cohen, 523 U.S., at 217, because it leaves
“fraudsters” free to “swindle innocent victims for money,
property or services by lying about their finances, then
discharge the resulting debt in bankruptcy, just so long as
they do so orally.” Brief for Petitioner 35.
   This general maxim, however, provides little support for
Lamar’s interpretation. The text of §523(a)(2) plainly
heightens the bar to discharge when the fraud at issue
was effectuated via a “statement respecting the debtor’s
financial condition.”6      The heightened requirements,
moreover, are not a shield for dishonest debtors. Rather,
they reflect Congress’ effort to balance the potential mis-
use of such statements by both debtors and creditors. As
the Court has explained previously:
     “The House Report on the [Bankruptcy Reform Act of
     1978] suggests that Congress wanted to moderate the
     burden on individuals who submitted false financial
     statements, not because lies about financial condition
     are less blameworthy than others, but because the
     relative equities might be affected by practices of con-
     sumer finance companies, which sometimes have en-
     couraged such falsity by their borrowers for the very
     purpose of insulating their own claims from dis-
——————
apartment constituted fraud under §523(a)(2)(A)); United States v.
Spicer, 57 F.3d 1152, 1154, 1161 (CADC 1995) (holding nondischarge-
able under §523(a)(2)(A) a settlement agreement owed to the Govern-
ment based on an investor’s misrepresentations of downpayment
amounts in mortgage applications).
   6 In addition to the writing requirement, §523(a)(2)(B) requires a

creditor to show reasonable reliance. 11 U.S. C. §523(a)(2)(B)(iii).
Section 523(a)(2)(A), by contrast, requires only the lesser showing of
“justifiable reliance.” Field v. Mans, 516 U.S. 59, 61, 70–75 (1995).
14       LAMAR, ARCHER & COFRIN, LLP v. APPLING

                      Opinion of the Court

     charge.” Field v. Mans, 516 U.S. 59, 76–77 (1995).
   Specifically, as detailed in Field, the House Report noted
that consumer finance companies frequently collected
information from loan applicants in ways designed to
permit the companies to later use those statements as the
basis for an exception to discharge. Commonly, a loan
officer would instruct a loan applicant “ ‘to list only a few
or only the most important of his debts’ ” on a form with
too little space to supply a complete list of debts, even
though the phrase, “ ‘I have no other debts,’ ” would be
printed at the bottom of the form or the applicant would
be “ ‘instructed to write the phrase in his own handwrit-
ing.’ ” Id., at 77, n. 13. If the debtor later filed for bank-
ruptcy, the creditor would contend that the debtor had
made misrepresentations in his loan application and the
creditor would threaten litigation over excepting the debt
from discharge. That threat was “often enough to induce
the debtor to settle for a reduced sum,” even where the
merits of the nondischargeability claim were weak. H. R.
Rep. No. 95–595, p. 131 (1977).
   Notably, Lamar’s interpretation of “statement respect-
ing the debtor’s financial condition” would not bring within
§523(a)(2)(B)’s reach the very types of statements the
House Report described, because those debts-only state-
ments said nothing about assets and thus did not com-
municate fully the debtor’s overall financial status. Yet in
Field, the Court explained that the heightened require-
ments for nondischargeability under §523(a)(2)(B) were
intended to address creditor abuse involving such state-
ments. 516 U.S., at 76–77. Lamar’s construction also
would render §523(a)(2)(B) subject to manipulation by
creditors, frustrating the very end Congress sought to
avoid when it set forth heightened requirements for ren-
dering nondischargeable “statements respecting the debtor’s
financial condition.” Ibid.
                 Cite as: 584 U. S. ____ (2018)          15

                     Opinion of the Court

   Finally, although Lamar tries to paint a picture of de-
fenseless creditors swindled by lying debtors careful to
make their financial representations orally, creditors are
not powerless. They can still benefit from the protection of
§523(a)(2)(B) so long as they insist that the representa-
tions respecting the debtor’s financial condition on which
they rely in extending money, property, services, or credit
are made in writing. Doing so will likely redound to their
benefit, as such writings can foster accuracy at the outset
of a transaction, reduce the incidence of fraud, and facili-
tate the more predictable, fair, and efficient resolution of
any subsequent dispute.
                             IV
  For the foregoing reasons, the Court holds that a state-
ment about a single asset can be a “statement respecting
the debtor’s financial condition” under §523(a)(2) of the
Bankruptcy Code. The judgment of the Court of Appeals
for the Eleventh Circuit is affirmed.
                                          It is so ordered.